Hilary L. Barnes, #19669
ALLEN BARNES & JONES, PLC
1850 N. Central Avenue, Suite 1150
Phoenix, Arizona 85004
Office: (602) 256-6000
Fax: (602) 252-4712
Email: hbarnes@allenbarneslaw.com
Attorneys for the Debtor

                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                           Chapter 11

Bob Bondurant School of High Performance         Case No. 2:18-bk-12041-BKM
Driving, Inc.,
                                                 AFFIDAVIT OF MAILING
                Debtor.
STATE OF ARIZONA              )
                              ) ss.
County of Maricopa            )

         Misty Vasquez, being first duly sworn upon her oath, deposes and states that she is over the

age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, and that on

January 30, 2019, she mailed copies of the Notice of Bar Date Regarding Motion to Extend

Exclusivity Periods Under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [ECF No. 139] (“Notice”) to all

parties listed on the Debtor’s Master Mailing List, a copy of which is attached hereto as Exhibit A.

         Additionally, on January 30, 2019, the Notice, and the Motion to Extend Exclusivity Periods

Under 11 U.S.C. §§ 1121(c)(2) and (c)(3) [ECF No. 138] was served via U.S. First Class Mail to:

                                      Patricia and Bob Bondurant
                                      5636 E Via Buena Vis
                                      Paradise Valley AZ 85253-8129

         DATED: January 31, 2019.

                                              /s/ Misty Vasquez
                                              Misty Vasquez

      SUBSCRIBED AND SWORN TO BEFORE ME this 31st day of January, 2019 by Misty
Vasquez.

                                              /s/ Sherry Gomez
                                              Notary Public
My Commission Expires: 03/10/20




  {00150296}
Case 2:18-bk-12041-BKM          Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06               Desc
                                 Main Document    Page 1 of 7
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06   Desc
                          Main Document    Page 2 of 7
Label Matrix for local noticing            BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                     20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                     CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                       PHOENIX, AZ 85004
Phoenix
Wed Jan 30 12:41:09 MST 2019
JPMorgan Chase Bank, N.A.                  Sun Valley Marina Development Corporation      The Goodyear Tire & Rubber Company
c/o FOLKS HESS KASS, PLLC                  Osborn Maledon, P.A.                           c/o Jared G. Parker
LARRY O. FOLKS                             2929 N. Central Ave.                           Parker Schwartz, PLLC
1850 N. CENTRAL AVENUE                     Ste. 2100                                      7310 N. 16th Street, Suite 330
SUITE 1140                                 Phoenix, AZ 85012-2793                         Phoenix, AZ 85020-5276
PHOENIX, AZ 85004-4586
UNIFI EQUIPMENT FINANCE, INC               U.S. Bankruptcy Court, Arizona                 2060 Digital Phoenix Hubbard
C/O Moritt Hock and Hamroff LLP            230 North First Avenue, Suite 101              Lockbox #511553
Attn. Leslie A. Berkoff                    Phoenix, AZ 85003-0608                         P.O. Box 511553
400 Garden City Plaza                                                                     Los Angeles CA 90051-8108
Garden City, NY 11530-3327

ACI Air Compressors Inc.                   ADP Screening and Selection Services           AMERICAN EXPRESS TRAVEL RELATED SERVICES COM
1298 E. Delano Drive                       P.O. Box 645177                                INC.
Casa Grande AZ 85122-1136                  Cincinnati OH 45264-5177                       C/O BECKET AND LEE LLP
                                                                                          PO BOX 3001
                                                                                          MALVERN PA 19355-0701

AT&T Mobility                              All Pro Fence Company                          Allied Fire Inc.
P.O. Box 6463                              1055 S. Center Street                          2845 N. Norfolk
Carol Stream IL 60197-6463                 Mesa AZ 85210-3601                             Mesa AZ 85215-1139



Allied Gases & Welding Supplies, Inc.      Alsco Inc.                                     Amazon
945 E. Curry Road                          4707 W. Camelback Road                         P.O. Box #530958
Tempe AZ 85281-1905                        Phoenix AZ 85031-1413                          Atlanta GA 30353-0958



American Airlines Business Card Services   American Express                               Appia Communications, Inc.
P.O. Box 23066                             P.O. Box 981535                                Dept CH 17329
Columbus GA 31902-3066                     El Paso TX 79998-1535                          Palatine IL 60055-7329



Arizona Business Bank                      Arizona Rubber Co.                             BP Lubricants USA Inc.
Cardmember Services                        2939 N. 31st Ave                               P.O. BOx 409383
P.O. Box 790408                            Phoenix AZ 85017-5483                          Atlanta GA 30384-9383
Saint Louis MO 63179-0408


Bancorp Bank                               Blaze Cone Company Inc.                        Blue Cross Blue Shield
Attn: Lease Payment Center                 4929 SE 17th Ave                               P.O. Box 52563
P.O. Box 140733                            Portland OR 97202                              Phoenix AZ 85072-2563
Orlando FL 32814-0733


CRAIN COMMUNICATIONS INC                   Cereus Graphics                                Chase Bank
ATTN LEGAL DEPT                            2950-2 E. Broadway Road                        P.O. Box 78039
1155 GRATIOT AVENUE                        Phoenix AZ 85040-0705                          Phoenix AZ 85062-8039
DETROIT MI 48207-2732
              Case 2:18-bk-12041-BKM       Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06                        Desc
                                            Main Document    Page 3 of 7
Chase Cardmember Services              Clifton Larson Allen LLP                     Competition Engineering, Inc.
P.O. Box 94014                         P.O. Box 31001-2433                          3442 E. Wood Street
Palatine IL 60094-4014                 Pasadena CA 91110-2433                       Phoenix AZ 85040-1833



Copperpoint Mutual                     Crain Communications Inc.                    Creative Hands Cuisine
P.O. Box 33049                         29588 Network Place                          3035 N. Maple Street, #1
Phoenix AZ 85067-3049                  Chicago IL 60673-1295                        Mesa AZ 85215-1127



Davis Vision                           Dig-Phoenix                                  DirecTv
HM Life Insurance Company              P.O. Box 730824                              P.O. Box 5007
P.O. Box 382038                        Dallas TX 75373-0824                         Carol Stream IL 60197-5007
Pittsburgh PA 15251-8038


Document Technologies                  Docusign Inc.                                FedEx
1350 W. 23rd Street                    Dept. 3428                                   P.O. Box 7221
Tempe AZ 85282-1837                    P.O. Box 3428                                Pasadena CA 91109-7321
                                       Dallas TX 75312-3428


FedEx Office                           Ferrari Club of America                      Firedrum Internet Marketing
Customer Admin Services                Attn: Michael Salemi, Advertising Mgr        9903 E. Bell Road, Suite 120
P.O. Box 672085                        21129 Chase Drive                            Scottsdale AZ 85260-2159
Dallas TX 75267-2085                   Novi TX 78375-4751


Firefly Graphics Inc.                  First Call Auto Parts for Professionals      Gila River Indian Community
734 W. Main Street                     P.O. Box 9464                                Utility Authority
Mesa AZ 85201-7207                     Springfield MO 65801-9464                    6636 W. Sundust Rd. Box 5091
                                                                                    Chandler AZ 85226-5150


Goodyear                               Grainger                                     Hoerr Racing Products
200 Innovation Way                     P.O. Box 419267                              9804 W. Primrose Lane
Akron OH 44306                         Kansas City MO 64141-6267                    Edwards IL 61528-9306



Home Depot Credit Card Services        (p)CITIBANK                                  Hunter Svc LLC
P.O. Box 9001043                       PO BOX 790034                                19865 E. Willow Drive
Louisville KY 40290-1043               ST LOUIS MO 63179-0034                       Queen Creek AZ 85142-9431



Ice King                               Icostore LLC                                 Internal Revenue Service
5925 W. Van Buren STreet               1850 W. Drake Drive                          P.O. Box 7346
Phoenix AZ 85043-3516                  Tempe AZ 85283-4303                          Philadelphia, PA 19101-7346



JPMorgan Chase Bank, N.A.              JPMorgan Chase Bnk, NA                       Jordak
Collateral Management Small Business   c/o Larry O. Folks                           P.O. Box 461904
P.O. Box 33035                         Folks Hess Kass, PLLC                        Escondido CA 92046-1904
Louisville KY 40232-3035               1850 N. Central Ave., Suite 1140
              Case 2:18-bk-12041-BKM   Phoenix,
                                       Doc   140AZ 85004-4586
                                                     Filed 01/31/19      Entered 01/31/19 14:43:06           Desc
                                        Main Document              Page 4 of 7
KANS AZ LLC DBA PLANET SUB             Kimball Midwest                         Kneaders Bakery and Cafe
LYNETTE OGLESBY                        Dept L-2780                             871 South Auto Mall Drive
1920 W GERMANN RD STE 1                Columbus OH 43260-2780                  American Fork UT 84003-2425
CHANDLER AZ 85286-8452


Lamar Companies                        Metlife                                 Mobile Wheel Restoration
P.O. Box 96030                         P.O. Box 804466                         dba Mobile Wheel Repair
Baton Rouge LA 70896-9030              Kansas City MO 64180-3323               12605 W. Indianola Avenue
                                                                               Avondale AZ 85392-6328


Moses Smith Racing                     Moses Smith Racing LLC                  Neopost
9016 Performance Court                 c/o Michelle E. Shriro                  Neofunds
Cresson TX 76035-4360                  Singer & Levick PC                      P.O.Box 6813
                                       16200 Addison Road, Suite 140           Carol Stream IL 60197-6813
                                       Addison, TX 75001-5377

O’Reilly Auto Parts                    OEI Design                              Oakley
P.O. Box 9464                          7120 E. Indian School Road              P.O. Box 740964
Springfield MO 65801-9464              Scottsdale AZ 85251-3855                Los Angeles CA 90074-0964



Philadelphia Insurance Co.             Planet Sub                              Printing Specialists
P.O. Box 70251                         1920 W. Germann Road, Suite 1           1929 E. 5th Street
Philadelphia PA 19176-0251             Chandler AZ 85286-8452                  Tempe AZ 85281-2952



(p)PRO AUTO SPORTS                     Racer Media & Marketing Inc.            Red Guitar Advertising
315 S ALMA SCHOOL RD                   17030 Red Hill Avenue                   26724 IRON CANYON RD
MESA AZ 85210-1012                     Irvine CA 92614-5626                    SANTA CLARITA CA 91387-4813



Regents Capital Corporation            Robert and Patricia Bondurant           S&S Paving and Construction, Inc.
3200 Bristol Street, Suite 400         c/o TIFFANY & BOSCO, P.A                3401 E. Illini Street
Costa Mesa CA 92626-1800               CAMELBACK ESPLANADE II, SEVENTH FLOOR   Phoenix AZ 85040-1838
                                       2525 E CAMELBACK RD
                                       PHOENIX, AZ 85016-4237

Safety-Kleen Systems, Inc.             Semple, Marchal & Cooper, LLP           Shell Small Business
P.O. Box 7170                          2700 N. Central Avenue, 9th Floor       P.O.Box 78012
Pasadena CA 91109-7170                 Phoenix AZ 85004-1147                   Phoenix AZ 85062-8012



Shred-It USA                           Society’s Air LLC                       Sun Marina Valley Development Corporation
28883 Network Place                    41256 W. Rio Bravo Dr.                  c/o Warren J. Stapleton
Chicago IL 60673-1288                  Maricopa AZ 85138-9540                  Osborn Maledon, P.A.
                                                                               2929 N. Central Ave., Ste. 2100
                                                                               Phoenix, AZ 85012-2793

Sun Valley Marina Development Corp.    TLC Equipment Service                   TRC Auto Glass, LLC
P.O. Box 5090                          25664 N. 71st Drive                     P.O. Box 9416
Chandler AZ 85226                      Peoria AZ 85383-7174                    Surprise AZ 85374-0140

              Case 2:18-bk-12041-BKM   Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06                 Desc
                                        Main Document    Page 5 of 7
Taylor Race Engineering LLC                           Tempe Dodge Chrysler Jeep Ram Kia                    Thomas Printworks
2010 AVenue G, Suite 914                              7975 S. Autoplex Loop                                P.O. Box 740967
Plano TX 75074                                        Tempe AZ 85284-1023                                  Dallas TX 75374-0967



Time Piece Public Relations, Inc.                     Tire Equipment Service                               U.S. TRUSTEE
3201 Skylane, #116                                    4002 E. Elwood Street, Suite 4                       OFFICE OF THE U.S. TRUSTEE
Carrollton TX 75006-2501                              Phoenix AZ 85040-0906                                230 NORTH FIRST AVENUE
                                                                                                           SUITE 204
                                                                                                           PHOENIX, AZ 85003-1725

Uline                                                 UniFi Equipment Finance, Inc.                        Unifi Equipment Finance
P.O. Box 88741                                        3893 Research Park Drive                             P.O. Box 1689
Chicago IL 60680-1741                                 Ann Arbor MI 48108-2217                              Ann Arbor MI 48106-1689



Unifi Equipment   Finance, Inc                        United Pet Care, LLC                                 Unum Life Insurance Co of America
c/o Moritt Hock   and Hamroff LLP                     6232 N. 7th Street, Suite 202                        P.O. Box 403748
400 Garden City   Plaza                               Phoenix AZ 85014-1852                                Atlanta GA 30384-3748
Garden City, NY   11530-3327
Attn: Leslie A.   Berkoff, Esq.

Vintage Motorsports Inc.                              Waxie Sanitary Supply                                Wells Fargo Financial Leasing, Inc.
8712 E. Via De Commercio                              P.O. Box 748802                                      800 Walnut Street
Scottsdale AZ 85258-3362                              Los Angeles CA 90074-8802                            MAC F005-055
                                                                                                           Des Moines, IA 50309-3605


Wells Fargo Financial Leasing, Inc.                   Wells Fargo Vendor Financial Services, L             Western States Petroleum, Inc.
800 Walnut Street, MAC N0005-044                      P.O. Box 35701                                       450 S. 15th Avenue
Des Moines IA 50309-3891                              Billings MT 59107-5701                               Phoenix AZ 85007-3398



Westwood Professional Services, Inc.                  Whirlwind Golf Club                                  Yess
P.O. Box 856650                                       5692 W. North Loop Road                              168 W. 12th Place
Minneapolis MN 55485-6650                             Chandler AZ 85226-5268                               Tempe AZ 85281



HILARY L BARNES                                       PHILIP J GILES                                       Patricia Bondurant
ALLEN BARNES & JONES, PLC                             Allen Barnes & Jones, PLC                            c/o TIFFANY & BOSCO, P.A
1850 N. CENTRAL AVE., SUITE 1150                       1850 N. Central Avenue, Suite 1150                  CAMELBACK ESPLANADE II, SEVENTH FLOOR
PHOENIX, AZ 85004-4512                                Phoenix, AZ 85004-4512                               2525 E CAMELBACK RD
                                                                                                           PHOENIX, AZ 85016-4237

Robert Bondurant
c/o TIFFANY & BOSCO, P.A
CAMELBACK ESPLANADE II, SEVENTH FLOOR
2525 E CAMELBACK RD
PHOENIX, AZ 85016-4237



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 2:18-bk-12041-BKM                 Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06                             Desc
                                                      Main Document    Page 6 of 7
Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Moses Smith Racing LLC                            (u)Semple Marcal Cooper PLC                          End of Label Matrix
                                                     2700 N Central Ave                                   Mailable recipients   114
                                                     9th Floor                                            Bypassed recipients     2
                                                     Phoenix                                              Total                 116




              Case 2:18-bk-12041-BKM                Doc 140 Filed 01/31/19 Entered 01/31/19 14:43:06                            Desc
                                                     Main Document    Page 7 of 7
